DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to amendment filed 3/29/22

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2018/0136577) in view of Futamata (US 2016/0291498).
With respect to claims 1 and 3-5, Saito et al. (US 2018/0136577) disclose a charging roll (e.g. item 10) comprising: a core member (e.g. shaft body 12); a rubber base material (e.g. elastic body layer 14) disposed around the core member (12); and a surface layer (e.g. surface layer 16) disposed around the rubber base material (14), the surface layer (16) comprising an electroconductive matrix comprising a base material formed of an electric insulator (as discussed at least in paragraph 18) and an electroconductive material (as discussed at least in paragraph 28) being dispersed in the base material, and particles of a surface roughness enhancing material (e.g. particles 18 as discussed at least in paragraphs 20-24) being dispersed in the electroconductive matrix, the particles of the surface roughness enhancing material (18) having an average particle diameter from 6 micrometers to 32 micrometers (as discussed at least in paragraph 22).
With further respect to claim 1, Saito et al. is silent with regards to the surface area of the surface layer per unit projected area.  
With further respect to claim 1, Futamata (US 2016/0291498) teaches a surface area of the surface layer per unit projected area being equal to or greater than 1.255 and being equal to or less than 6.635 (as discussed at least in paragraph 136).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the surface area of the surface layer per unit projected area of Futamata with the surface layer of Saito et al. at least because there would have been a reasonable expectation of success in achieving charging. 
With further respect to claim 3, Saito et al. further disclose wherein the particles of the surface roughness enhancing material (18) are formed of an electric insulator (as discussed at least in paragraph 23).
With further respect to claim 4, Saito et al. further disclose wherein the rubber base material (14) has a ten-point height irregularities RZ equal to or less than 8.5 micrometers (as discussed at least in paragraphs 31 to 45).
With further respect to claim 5, Saito et al. further disclose wherein the base material is formed of urethane resin (as discussed at least in paragraph 18), and wherein the particles (18) of the surface roughness enhancing material are formed of urethane (as discussed at least in paragraph 23).
Response to Arguments
Applicant's arguments filed 3/29/22 have been fully considered but are now moot in view of the new grounds of rejection necessitated by amendment.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Remarks

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



JSW